Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 10, and 18, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-13, dated 1/8/2021 were persuasive and overcome the 35 U.S.C. 102(a)(2) and  35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a method of calibrating a carton detection system, the method comprising:
receiving a three-dimensional (3D) point cloud of a calibration object;
determining a 3D target pose of the calibration object by comparing the 3D point cloud of the calibration object to a point cloud template;
receiving a two-dimensional (2D) optical image of the calibration object;
identifying one or more markers of the calibration object based on the 2D optical image of the calibration object;
determining a marker pose for each of the one or more markers of the calibration object based on the 2D optical image;
determining a 2D target pose based on the marker pose for each of the one or more markers of the calibration object;
generating a transformation matrix based on the 3D target pose and the 2D target pose; and
calibrating the carton detection system based on the transformation matrix, 
wherein calibrating the carton detection system comprises projecting one or more points of the 3D point cloud on the 2D optical image based on the transformation matrix.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 10 recites limitations that include a robotic carton handling system for unloading cartons, the robotic carton handling system comprising:
a mobile body;
a movable robotic manipulator attached to the mobile body, wherein the movable robotic manipulator comprises an end effector configured to unload one or more cartons from a carton pile; and
a carton detection system comprising:
one or more sensors coupled to at least one of the mobile body or the movable robotic manipulator,
wherein the one or more sensors are configured to provide a two-dimensional (2D) optical image and a three-dimensional (3D) point cloud of a calibration object; and
a processing subsystem in communication with the one or more sensors,
wherein the processing subsystem is configured to:
receive the 3D point cloud of the calibration object from the one or more sensors;
determine a 3D target pose of the calibration object by comparing the 3D point cloud of the calibration object to a point cloud template;
receive the 2D optical image of the calibration object;
identify one or more markers of the calibration object based on the 2D optical image of the calibration object;
determine a marker pose for each of the one or more markers of the calibration object based on the 2D optical image;
determine a 2D target pose based on the marker pose for each of the one or more markers of the calibration object;
generate a transformation matrix based on the 3D target pose and the 2D target pose; and
calibrate the carton detection system based on the transformation matrix; and
project one or more points of the 3D point cloud on the 2D optical image based on the transformation matrix.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 18 recites limitations that include a material handling system comprising:
a robotic carton handling system for unloading cartons in a carton pile, the robotic carton handling system, the robotic carton handling system comprising:
a mobile body;
a movable robotic manipulator attached to the mobile body, wherein the movable robotic manipulator comprises an end effector configured to unload one or more cartons from the carton pile;
a calibration object; and
a carton detection system comprising:
one or more sensors coupled to at least one of the mobile body or the movable robotic manipulator and configured to generate a two-dimensional (2D) optical image and a three-dimensional (3D) point cloud of the calibration object; and
a processing subsystem in communication with the one or more sensors, the processing subsystem configured to:
receive the 3D point cloud of the calibration object from the one or more sensors;
determine a 3D target pose of the calibration object by comparing the 3D point cloud of the calibration object to a point cloud template;
receive the 2D optical image of the calibration object;
identify one or more markers on the calibration object based on the 2D optical image of the calibration object;
determine a marker pose for each of the one or more markers on the calibration object based on the 2D optical image;
determine a 2D target pose based on the marker pose for each of the one or more markers on the calibration object;
generate a transformation matrix based on the 3D target pose and the 2D target pose; and
calibrate the carton detection system based on the transformation matrix.  
project one or more points of the 3D point cloud on the 2D optical image based on the transformation matrix.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        February 26, 2021